Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlin (US 5941665).
Regarding claim 1, a trailer hitch attachment hold-down device for providing attachment points to a trailer frame comprising: 
a trailer attachment plate (11); 
said trailer attachment plate having a central portion and two side portions (Fig. 1 shows a shape with a center and sides); and at least one ratchet tie-down attached to said trailer attachment plate (22).  
Regarding claim 5, the trailer hitch attachment hold-down device according to claim 1 wherein said trailer attachment plate is substantially flat (Fig. 1, col. 1, line 21-23).  
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Swartz (US 20160229242).
Regarding claim 2, Dahlin discloses the trailer hitch attachment hold-down device according to claim 1. 
Dahlin does not explicitly disclose, but Swartz does disclose the device further comprising a trailer hitch ball opening disposed on said central portion therein wherein said trailer hitch attachment hold-down device is secured in place when a trailer ball hitch is installed through said trailer ball hitch opening (Swartz 16).  
Dahlin and Swartz are considered analogous art to the claimed art because they are in the same area of vehicle mounting. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount of Dahlin with the teaching of Swartz by modifying the device to include a hitch ball opening. Modifying Dahlin allows for better and more secure attachment methods.
Regarding claim 4, modified Dahlin discloses the trailer hitch attachment hold-down device according to claim 2 wherein said trailer attachment plate is substantially flat (Dahlin Fig. 1, col. 1, line 21-23).  
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Swartz, and further in view of Scarola (US 20100276907).
Regarding claim 3, Dahlin discloses the trailer hitch attachment hold-down device according to claim 2.
Dahlin does not explicitly disclose, but Scarola does disclose wherein said side portions are angled from said central portion (Scarola 80, 82 discloses angled wings in [0030]).  
Dahlin, Swartz, and Scarola are considered analogous art to the claimed art because they are in the same area of trailer and vehicle attachments. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount of Dahlin and Swartz with the teaching of Scarola by modifying the mount to angle side portions. Modifying modified Dahlin allows for different hold down methods.
Regarding claim 7, modified Dahlin does disclose the trailer hitch attachment hold-down device according to claim 3 further comprising a U-shaped hitch attachment portion (Scarola 26) disposed on a lower surface of said central portion wherein said trailer hitch hold-down device is attached to a trailer hitch using a bolt (Scarola 40).  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Swartz, and further in view of Bellis (US 6382891).
Regarding claim 6, modified Dahlin discloses the trailer hitch attachment hold-down device according to claim 2.
Modified Dahlin does not explicitly disclose, but Bellis does disclose the device further comprising at least one hold down opening disposed in said central portion (Bellis 46, discloses multiple openings centrally located).  
Dahlin, Swartz, and Bellis are considered analogous art to the claimed art because they are in the same area of vehicle attachments. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount of modified Dahlin with the teaching of Bellis by modifying the central portion to include a hold down opening. Modifying modified Dahlin allows for additional security and utility.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Bellis, and further in view of Rorie (US 20050220557).
Regarding claim 8, Dahlin discloses the trailer hitch attachment hold-down device according to claim 5 further comprising; 
wherein said at least one ratchet tie-down (Dahlin 22) is secured within said center slot.  
Dahlin and Rorie do not explicitly disclose, but Bellis does disclose a center opening (Bellis 46, multiple openings centrally located with different attachment methods disclosed) disposed in said central portion. 
Dahlin and Bellis do not explicitly disclose, but Rorie does disclose a lower attachment plate (Rorie 16) substantially identical to said trailer attachment plate; 
said trailer attachment plate and said lower attachment plates having a side opening (Rorie Fig. 2, 16, and 18 have holes to accommodate 39) disposed therein on each one of said side portions;
 a plurality of fasteners (Rorie 38, 39) removably disposed within said side openings wherein a trailer frame (Rorie 22) is secured between said trailer attachment plate and said lower attachment plate by said plurality of fasteners.
Dahlin, Bellis, and Rorie are considered analogous art to the claimed art because they are in the same area of trailer mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount system of modified Dahlin with the teaching of Rorie by modifying the attachment method to the trailer tongue and the teaching of Bellis by modifying the center to have an opening. Modifying modified Dahlin allows for secured attachment methods to the trailer and additional security in transporting.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Bellis and Rorie, and further in view of Marchese (US 20030137124).
Regarding claim 9, modified Dahlin discloses the trailer hitch attachment hold-down device according to claim 8.
Modified Dahlin does not explicitly disclose, but Marchese does disclose wherein said side opening and said center opening are slots (Marchese [0037]).  
Dahlin, Bellis, Rorie, and Marchese are considered analogous art to the claimed art because they are in the same area of vehicle and trailer mount attachments. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount system of modified Dahlin with the teaching of Marchese by modifying the openings to be slots. Modifying modified Dahlin allows for adjustability of position.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Rorie.
Regarding claim 10, Dahlin discloses a trailer hitch attachment hold-down device for providing attachment points to a trailer frame comprising: an attachment plate (Dahlin 11); said attachment plate having at least one ratchet tie-down secured to a top surface thereon (Dahlin 22).
Dahlin does not explicitly disclose, but Rorie does disclose - 10 -an upper mounting plate (Rorie 18); a lower mounting plate (Rorie 16); a vertical support (Rorie 11) centrally fixedly attached on a lower surface of said attachment plate and on an upper surface of said upper mounting plate; and said upper and lower mounting plates having a plurality of coinciding mounting holes (Rorie Fig. 2, 16 and 18 have holes to accommodate 39) adapted to accept bolts (Rorie 39) wherein a trailer tongue is clamped between said upper and lower mounting plates when said bolts are attached therein (Rorie Figures 2, 3, and 4).  
Dahlin and Rorie are considered analogous art to the claimed art because they are in the same area of vehicle and trailer mounts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount system of Dahlin with the teaching of Rorie by modifying the attachment method with mounting plates, bolts, and holes. Modifying Dahlin allows for additional attachment methods and added security.
Regarding claim 11, modified Dahlin discloses the trailer hitch attachment hold-down device according to claim 10 further comprising an attachment hole disposed within said vertical support (Rorie 7).  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Rorie, and further in view of Matko (US 20040119881).
Regarding claim 12, a trailer hitch attachment hold-down device for providing attachment points to a trailer frame comprising: 
Matko discloses a stand-off attachment bracket (Matko 10);
said stand-off attachment bracket having a top portion (Matko 40), a wall portion (Matko 14) and a bottom portion (Matko 12); 
at least one upper opening (Matko 50, 68) disposed within said top portion; 
at least one lower opening (Matko 26) disposed within said bottom portion.
Matko and Dahlin do not explicitly disclose, but Rorie does disclose an attachment plate (Rorie 16); 
said attachment plate having at least one coinciding opening (Rorie Fig. 2, 16 and 18 have holes to accommodate 39) with said at least one lower opening wherein a fastener (Rorie 38, 39) is removably disposed within said at least one lower opening (Rorie Fig. 2, 16 and 18 have holes to accommodate 39) and said at least one coinciding -11-opening wherein a trailer frame (Rorie 22) is clamped between said bottom portion and said attachment plate. 
Matko and Rorie do not explicitly disclose, but Dahlin does disclose at least one ratchet tie-down attached to said top portion (Dahlin 22).  
Dahlin, Rorie, and Matko are considered analogous art to the claimed art because they are in the same area of mounting systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting system of Dahlin with the teaching of Rorie by modifying the attachment method to the trailer frame and the teaching of Matko by modifying the attachment bracket. Modifying Dahlin allows for improved and varied attachment method to the trailer and trailered items.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Rorie and Matko, and further in view of Marchese.
Regarding claim 13, modified Dahlin discloses the trailer hitch attachment hold-down device according to claim 12.
Modified Dahlin does not explicitly disclose, but Marchese does disclose wherein said at least one upper opening and said at least one lower opening is a slot (Marchese [0037]).  
Dahlin, Rorie, Matko, and Marchese are considered analogous art to the claimed art because they are in the same area of vehicle and trailer mount attachments. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount system of modified Dahlin with the teaching of Marchese by modifying the openings to be slots. Modifying modified Dahlin allows for adjustability of position.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Hugg (US6626621).
Regarding claim 14, Dahlin discloses the trailer hitch attachment hold-down device according to claim 1.
Dahlin does not explicitly disclose, but Hugg does disclose wherein said at least one ratchet tie-down is rotatably disposed thereon (Hugg col. 1, lines 44-48).  
Dahlin and Hugg are considered analogous art to the claimed art because they are in the same area of vehicle trailer mount systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount system of Dahlin with the teaching of Hugg by modifying the ratchet tie-downs to be rotatable. Modifying Dahlin allows for better hold down angles.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Rorie, and further in view of Hugg.
Regarding claim 15, modified Dahlin discloses the trailer hitch attachment hold-down device according to claim 10.
Modified Dahlin does not explicitly disclose, but Hugg does disclose wherein said at least one ratchet tie-down is rotatably disposed thereon (Hugg col. 1, lines 44-48).  
Dahlin, Rorie, and Hugg are considered analogous art to the claimed art because they are in the same area of vehicle trailer mount systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount system of modified Dahlin with the teaching of Hugg by modifying the ratchet tie-downs to be rotatable. Modifying modified Dahlin allows for better hold down angles.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlin in view of Rorie and Matko, and further in view of Hugg.
Regarding claim 16, modified Dahlin discloses the trailer hitch attachment hold-down device according to claim 12.
Modified Dahlin does not explicitly disclose, but Hugg does disclose wherein said at least one ratchet tie-down is rotatably disposed thereon (Hugg col. 1, lines 44-48).
Dahlin, Rorie, Matko, and Hugg are considered analogous art to the claimed art because they are in the same area of vehicle trailer mount systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trailer mount system of modified Dahlin with the teaching of Hugg by modifying the ratchet tie-downs to be rotatable. Modifying modified Dahlin allows for better hold down angles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618